IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEROME WATTS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5923

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 10, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, OSTERHAUS, and WINSOR, JJ., concur.